DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (5,995,051).
Claim 11, Sun discloses a core mandrel (Figs. 2-3) comprising: 
a body (column 12) configured to support a thin film radio frequency (RF) element (13a and 13b and see col. 2, lines 47-55, …a conductive film 13 including first and second conductive films 13a and 13b is formed on the outer surface of a single column 12….); and 

Claim 12, Sun discloses the core mandrel of claim 11 wherein the cap is solvent bonded to the body (see col. 3, lines 3-4).
Claim 14, Sun discloses the core mandrel of claim 11 wherein the body is solid (column 12 is solid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (5,995,051) in view of Hsu et al. (7,554,509).
Sun discloses the claimed invention except that wherein the body is hollow instead of the body is solid. Hsu shows that a body is hollow is an equivalent structure . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (5,995,051)
Sun discloses the core mandrel of claim 11 wherein the body is Polycarbonate (col. 2, lines 56-58) and the cap is Polypropylene. Therefore, Sun discloses the claimed invention except for the cap is one of Acrylonitrile Butadiene Styrene, nylon, ceramic, Polycarbonate, Fluorinated ethylene propylene, or polytetrafluoroethylene. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to make the cap from one of Acrylonitrile Butadiene Styrene, nylon, ceramic, Polycarbonate, Fluorinated ethylene propylene, or polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose, or render obvious the applicant’s invention as claimed, particularly the feature describing: an outer layer molded between shutoff surfaces of the core mandrel and over the thin film RF element.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/9/21